DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendments, filed on 06/01/2022, have been received and made of record. In response to the most recent Office Action, dated 03/18/2022, claims 1, 3, 4, 6, 10 and 11 have been amended, and claims 2, 12 and 13 have been cancelled. Features of now cancelled claims 2, 12 and 13 have been incorporated into claim 1 along with additional new limitations. 

Allowable Subject Matter
Claims 1, 3-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the second current path comprises a second PMOS transistor, a second resistor, a third resistor and a second diode connected in series, the second PMOS transistor constitutes a current mirror circuit with the first PMOS transistor, the bandgap reference circuit further comprises a second operational amplifier comprising a non-inverting input terminal connected to a first node connecting the first resistor and the first diode, an inverting input terminal connected to a second node connecting the second resistor and the third resistor, and an output terminal is commonly connected to gates of the fist PMOS transistor and the second PMOS transistor, the reference voltage is generated from a selected tap position of the second resistor. Claims 3-11 and 14 depend upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839